Title: No Jacobin No. IX, [28 August 1793]
From: “No Jacobin”,Hamilton, Alexander
To: 



[Philadelphia, August 28, 1793]
For the American Daily Advertiser.
Mr. Dunlap,

Two Letters have just made their appearance, respecting the threatened appeal from the President of the United States to the people, one from Mr. Genet to the President—Another in answer to that from the Secretary of State.
It is understood, that these letters have come to the public eye, through the channel of Mr. Genet.
What he could have meant by the promulgation, is truly a matter of curious speculation.
Did he intend by it to have it believed, that he had not made the declaration which is ascribed to him?
If this was his object, he has totally failed in it. His letter contains no direct denial of his having made such a declaration; though by an affected circumlocution, he endeavours to have the air of doing so. And his appeal to the President is artfully confined to the question, “whether he had every intimated to him an intention to appeal to the People?” He may never have expressed such a threat to the President—and yet he may have done it more exceptionably to others. Indeed it has not been asserted, that it was addressed immediately to the President—The contrary has been a matter of notoriety from the beginning.
What answer does the Secretary of State on behalf of the President give to his inquiry?
One certainly the reverse of confirming what Mr. Genet endeavours to have believed. The President declines giving evidence against the declaration imputed to Mr. Genet—with this reason for it, that whether made to him or others was perhaps immaterial; a clear indication of his belief that it was made to some body. Whoever knows the circumspection and delicacy, which are characteristic of the President, will conclude, without hestitation, that he would neither have entertained nor intimated such a belief without sufficient ground for it.
Did Mr. Genet intend by his communication to remove all doubt from the public mind, about the reality of a serious misunderstanding between him and the government, and the want of respect in his demeanour towards it?
If these were his objects, his success has been complete.
His letter informs us in direct terms, that he has complained to the President, of the principles adopted by him—has remonstrated to him against the decisions resulting from them—has declared to him that far from manifesting a regard for the generous, friendly, and disinterested conduct of France, he had by his interpretation of the treaties between the two countries, sacrificed her interests to those of her enemies—that his conduct did not appear to correspond with the views of the people of America, or with their desire to observe with fidelity their public engagements, or with their regard for the cause of Liberty.
From this sample of the language used by Mr. Genet to the government, as avowed by himself, under circumstances which certainly did not lead him to exaggerate his own improprieties it is easy to discern what has been the true complexion of his deportment. It is easy to perceive, that it was more like that of an Eastern Bashaw to his slaves, than like that of the Minister of one, to the government of another sovereign and independent nation. It appears, that instead of endeavouring to convince the President of the supposed error of his construction—he has preferred the stile of complaint, remonstrance and unhandsome imputation. Want of regard to France, and a sacrifice of her interests to those of her enemies are petulantly charged; and Mr. Genet, willing to become the instructor of the government, undertakes to lesson the President about the views, the desires, and the regards of the people.
After all this he has the modesty to call upon the President to attest “that a difference in political sentiments has never betrayed him to forget what was due to the character and reputation of the President.”
What is the answer to this? None. A profound and expressive silence gives an unequivocal negative to the assertion.
The people of the United States can now be at no loss to determine, that they have been insulted and affronted by this foreign Agent, in the person of their Chief Magistrate.

No Jacobin.

